Citation Nr: 1624158	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  07-35 229	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder to include Wolff-Parkinson-White Syndrome.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut and a December 2013 rating decision by the RO in Atlanta, Georgia.

As to the claim of service connection for Wolff-Parkinson-White (WPW) Syndrome, in an October 2008 decision the Board denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Order, the Court granted a joint motion for remand (JMR), vacating the Board's October 2008 decision and remanding the claim to the Board.  In August 2010, July 2011, and August 2012 the Board remanded this claim for additional evidentiary development.  

Given the existing record, the Board has recharacterized the Veteran's claim of service connection for WPW Syndrome as a claim of service connection for a heart disorder to include WPW Syndrome so as to best reflect her intent when filling her claim for VA benefits. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for a heart disorder to include WPW, the Board remanded the issue in August 2012 to determine the current nature and likely etiology of her claimed WPW Syndrome and the premature ventricular contractions (PVC) reported by the February 2008 VA examiner.  Moreover, the Remand directed the AOJ to obtain the requested medical opinions based on the evidence of record if the claimant once failed to attend the scheduled examination.  However, the post-remand record does not show that the examiner provided the requested opinions when the Veteran failed to show for her March 2014 VA examination.  Therefore, the Board finds that another remand to obtain these needed medical opinions is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

As to the claim of service connection for PTSD, the Board finds that a remand for the issuance of a statement of the case (SOC) is required given the Veteran's timely September 2014 notice of disagreement (NOD) to the December 2013 rating decision that denied this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).

While the appeal is in remand status, the Veteran's updated VA treatment records as well as any outstanding private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-October 2015 treatment records from the Charleston VA Medical Center. 

2.  After obtaining authorizations from the Veteran, associated with the claims file any outstanding private treatment records.

3.  Notify the Veteran and her representative that they can submit lay statements from the claimant and from other individuals who have first-hand knowledge of any in-service problems with her heart as well PTSD and any continued problems since that time.  Provide them a reasonable time to submit this evidence.  

4.  Issue to the Veteran a SOC as to her claim of service connection for PTSD.  This issue should only thereafter be returned to the Board if the Veteran timely perfects her appeal. 

5.  After undertaking the above development to the extent possible, obtain medical opinions as to the current diagnoses and likely etiology of the Veteran's heart disorders including the claimed WPW Syndrome and the PVC findings.  The claims folder must be made available to the examiner for review.  Based on a review of the record, the examiner must provide answers to the following questions.

(a)  Provide the diagnoses for all the Veteran's post-service heart disorder including WPW Syndrome and PVC. 

If the Veteran does not now have, but previously had, any heart disorders including WPW Syndrome and PVC, when did they resolve (i.e., was either disorder present during the pendency of the appeal)? 

(b)  If the Veteran had WPW diagnosed at any time during the pendency of the appeal, what is the likelihood that the WPW Syndrome existed prior to her entry onto active duty?
(c)  If the Veteran had WPW diagnosed at any time during the pendency of the appeal, what is the likelihood that the preexisting WPW Syndrome was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(d)  If the answer to either (b) or (c) is no (i.e., the record does not show that the WPW Syndrome existed prior to the Veteran's entry onto active duty, the record shows that the WPW Syndrome was not aggravated by service, and/or that the record shows that the increase in disability while on active duty was due to the natural progression of the disease), is it at least as likely as not that the Veteran's WPW Syndrome had its onset in service?

(e)  As to all other heart disorders diagnosed during the pendency of the appeal including PVCs, did any have their onset inservice including her inservice treatment for WPW Syndrome?

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.

In providing the requested opinions, the examiner should comment on the February 2008 VA examiner's opinion, without supporting rational, that the Veteran's WPW Syndrome preexisted her military service and was exacerbated by her service.

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

In providing the requested opinions, the examiner cannot rely solely on negative evidence.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then, after conducting any further development deemed warranted, adjudicate the claim of service connection for a heart disorder to include Wolff-Parkinson-White Syndrome.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives her notice of all the evidence added to the record since the April 2014 SSOC including the VA treatment records added to Virtual VA in October 2015.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

